                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 1 of 39 Page ID #:1



                         1   RUSS, AUGUST & KABAT
                             Marc A. Fenster, SBN 181067
                         2   Email: mfenster@raklaw.com
                         3   Reza Mirzaie (CA SBN 246953)
                             Email: rmirzaie@raklaw.com
                         4   Brian D. Ledahl (CA SBN 186579)
                         5   Email: bledahl@raklaw.com
                             Paul Kroeger (CA SBN 229074)
                         6   Email: pkroeger@raklaw.com
                         7   C. Jay Chung (CA SBN 252794)
                             Email: jchung@raklaw.com
                         8   Philip X. Wang (CA SBN 262239)
                         9   Email: pwang@raklaw.com
                             12424 Wilshire Boulevard, 12th Floor
                       10    Los Angeles, California 90025
                       11    Telephone: (310) 826-7474
                             Facsimile: (310) 826-6991
RUSS, AUGUST & KABAT




                       12
                       13    Attorneys for Plaintiff
                             Data Scape Limited
                       14
                       15
                                                  UNITED STATES DISTRICT COURT
                       16
                                                CENTRAL DISTRICT OF CALIFORNIA
                       17
                                                          SOUTHERN DIVISION
                       18    DATA SCAPE LIMITED,
                                                                        Case No. 8:18-cv-02285
                       19                 Plaintiff,
                       20          v.                                   COMPLAINT FOR PATENT
                       21    WESTERN DIGITAL                            INFRINGEMENT
                             CORPORATION, WESTERN
                       22    DIGITAL TECHNOLOGIES, INC.,
                       23                                               JURY TRIAL DEMANDED
                                          Defendants.
                       24
                       25                    COMPLAINT FOR PATENT INFRINGEMENT
                       26          This is an action for patent infringement arising under the patent laws of the
                       27    United States, 35 U.S.C. This Court has original subject matter jurisdiction pursuant
                       28    to 28 U.S.C. §§ 1331 and 1338(a).
                                                                      1
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 2 of 39 Page ID #:2



                         1                                        PARTIES
                         2         1.     Data Scape Limited (“Data Scape” or “Plaintiff”) is a company
                         3   organized under the laws of Ireland with its office located at Office 115, 4-5 Burton
                         4   Hall Road, Sandyford, Dublin 18, Ireland.
                         5         2.     On information and belief, Western Digital Corporation is a Delaware
                         6   corporation with a place of business at 3355 Michelson Drive, Suite 100, Irvine,
                         7   California 92612.
                         8         3.     On information and belief, Western Digital Technologies, Inc. is a
                         9   Delaware corporation with a place of business at 3355 Michelson Drive, Suite 100,
                       10    Irvine, California 92612. Western Digital Technologies, Inc. and Western Digital
                       11    Corporation are collectively referred to as “Defendants” or “Western Digital.”
RUSS, AUGUST & KABAT




                       12                             JURISDICTION AND VENUE
                       13          4.     This Court has personal jurisdiction over each Defendant in this action
                       14    because each Defendant resides in the Central District of California and has
                       15    committed acts within this district giving rise to this action and has established
                       16    minimum contacts with this forum such that the exercise of jurisdiction would not
                       17    offend traditional notions of fair play and substantial justice. Each Defendant,
                       18    directly and through subsidiaries or intermediaries, has committed and continues to
                       19    commit acts of infringement in this District by, among other things, offering to sell
                       20    and selling products and/or services that infringe the asserted patents.
                       21          5.     Venue is proper in this district under 28 U.S.C. § 1400(b). Each
                       22    Defendant has transacted business in this district and has committed acts of direct
                       23    and indirect infringement in this district. Each Defendant has a regular and
                       24    established place of business in this District, including, e.g., its headquarters and
                       25    principal place of business.
                       26
                       27
                       28
                                                                      2
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 3 of 39 Page ID #:3



                         1                                          COUNT I
                         2                 INFRINGEMENT OF U.S. PATENT NO. 8,386,581
                         3         6.     Plaintiff realleges and incorporates by reference the foregoing
                         4   paragraphs, as if fully set forth herein.
                         5         7.     Data Scape is the owner by assignment of United States Patent No.
                         6   8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and
                         7   Communication Apparatus And Its Method.” The ’581 Patent was duly and legally
                         8   issued by the United States Patent and Trademark Office on February 26, 2013. A
                         9   true and correct copy of the ’581 Patent is included as Exhibit A.
                       10          8.     Each Defendant has offered for sale, sold and/or imported into the
                       11    United States products and services that infringe the ’581 patent, and continues to
RUSS, AUGUST & KABAT




                       12    do so. By way of illustrative example, these infringing products and services include,
                       13    without limitation, Defendant’s products and services, e.g., My Cloud series devices,
                       14    WD SmartWare software, WD Sync software, WD Backup software, and all
                       15    versions and variations thereof since the issuance of the ’581 Patent (“Accused
                       16    Instrumentalities”).
                       17          9.     Each Defendant has directly infringed and continues to infringe the
                       18    ’581 Patent, for example, by making, selling, offering for sale, and/or importing the
                       19    Accused Instrumentalities, and through its own use and testing of the Accused
                       20    Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                       21    internal non-testing business purposes, while testing the Accused Instrumentalities,
                       22    and while providing technical support and repair services for the Accused
                       23    Instrumentalities to its customers.
                       24          10.    For example, the Accused Instrumentalities infringe Claim 1(and other
                       25    claims) of the ’581 Patent. One non-limiting example of the Accused
                       26    Instrumentalities’ infringement is presented below:
                       27          11.    The Accused Instrumentalities include “[a] communication apparatus.”
                       28    For example, the Accused Instrumentalities communicate data stored on one device
                                                                        3
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 4 of 39 Page ID #:4



                         1   (e.g. a My Cloud server or a computer) to another device (e.g. a computer, a USB
                         2   device, a cloud backup service, or a connected My Cloud server). See, e.g.,
                         3   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395          (“WD       Sync
                         4   allows files to be synchronized across multiple computers connected to a My
                         5   Cloud.”);     https://www.wd.com/products/personal-cloud-storage/my-cloud.html
                         6   (“YOUR OWN PERSONAL CLOUD: With the My Cloud personal storage device,
                         7   you’re able to have reliable storage in one place for your photos, videos, important
                         8   files – anything you save – and share it anywhere you have an internet connection.
                         9   With the automatic backup and synchronization software, your content is up to date
                       10    and accessible from all your devices.”).
                       11          12.    The Accused Instrumentalities include “a storage unit configured to
RUSS, AUGUST & KABAT




                       12    store content data to a storage medium.” For example, each My Cloud device
                       13    includes one or more hard disk for storing content data. See, e.g.,
                       14    https://www.wd.com/products/personal-cloud-storage/my-cloud.html (“Everything
                       15    in One Place: Centralize, organize and back up all your photos, videos and files in
                       16    one    reliable      place.   ***   Capacity:    3TB,      4TB,     6TB,     8TB”);
                       17    https://www.wd.com/products/network-attached-storage/my-cloud-expert-series-
                       18    ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured with WD Red hard
                       19    drives, specifically built for NAS systems to provide improved performance within
                       20    24x7 environments.”); WD MyCloud User Manual 4779-705140 (“USB Backup—
                       21    Allows you to back up your WD My Cloud device data to a USB device or to backup
                       22    your USB device data to your WD My Cloud device.; Remote Backup—Allows you
                       23    to backup WD My Cloud device data to another WD My Cloud device; Cloud
                       24    Backup—Allows you to backup WD My Cloud device data to an external cloud
                       25    backup service.”).
                       26          13.    The Accused Instrumentalities further include “a communication unit
                       27    configured to communicate with an external apparatus.” For example, each My
                       28    Cloud device includes hardware and software to communicate with computers,
                                                                      4
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 5 of 39 Page ID #:5



                         1   mobile devices, and other external apparatuses over LAN or Internet connections.
                         2   See,   e.g.,    https://www.wd.com/products/personal-cloud-storage/my-cloud.html
                         3   (“Access Anywhere: Access and share all your favorite photos and videos using your
                         4   computer, tablet and smartphone from anywhere you have an Internet connection.
                         5   *** Interface: Gigabit Ethernet”).
                         6          14.     The Accused Instrumentalities further include “a controller configured
                         7   to edit a list so that content data is registered in the list.” For example, the My Cloud
                         8   device includes a software or hardware controller that registers a list of content to be
                         9   transferred to an external apparatus, including without limitation listing selected or
                       10    updated files for backup or synchronization. See, e.g., WD MyCloud User Manual
                       11    4779-705140 (“Enter the following information to create a Remote backup job: ***
RUSS, AUGUST & KABAT




                       12    Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                       13    backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                       14    folder containing all of the backup data each time the backup is performed. •
                       15    Incremental Backup: Overwrites files with source files that are newer then the target
                       16    files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en
                       17    (“WD Sync allows files to be copied from a computer onto a My Cloud Network
                       18    Attached Storage device. Adding, deleting or modifying files in one location will
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                       5
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 6 of 39 Page ID #:6



                         1   lead   to    the   same   changes   being    applied   to   the   other   locations.”);
                         2   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                         3
                         4
                         5
                         6
                         7
                         8
                         9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16           15.    The Accused Instrumentalities further include a controller configured
                       17    “to uniquely associate the list with the external apparatus using a unique
                       18    identification of the external apparatus.” For example, because each external
                       19    apparatus may require backup or synchronization of a different set of data
                       20    (including, e.g., different configuration of backup/synchronization targets, or
                       21    different current data on the external apparatus leading to different data needing to
                       22    be transferred), the external apparatus is uniquely identified with an associated list.
                       23    See, e.g., WD MyCloud User Manual 4779-705140 (“Enter the following
                       24    information to create a Remote backup job: *** Source Folder”; “From the drop-
                       25    down menu, select the type of [Amazon S3 Cloud] backup you’d like to perform.
                       26    Options include: *** • Full Backup: Creates a separate folder containing all of the
                       27    backup data each time the backup is performed. • Incremental Backup: Overwrites
                       28
                                                                       6
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 7 of 39 Page ID #:7



                         1   files   with    source    files   that     are   newer   then   the   target    files.”);
                         2   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                         3
                         4
                         5
                         6
                         7
                         8
                         9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16            16.    The Accused Instrumentalities further include a controller configured
                       17    “to extract the list associated with the external apparatus from a plurality of lists in
                       18    the communication apparatus when the external apparatus is connected to the
                       19    communication apparatus, and to control transferring of content data registered in
                       20    the extracted list to the external apparatus.” For example, when the My Cloud server
                       21    is connected to a WD Sync client, the server transfers all changes to the client;
                       22    likewise, the My Cloud server automatically transfers backup data to configured
                       23    backup targets. See, e.g., My Cloud User Manual 4779-705147 (“After that, the WD
                       24    Sync software automatically updates any changes to the file, at any location, on the
                       25
                       26
                       27
                       28
                                                                           7
                                                                      COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 8 of 39 Page ID #:8



                         1   other                             configured                              devices.”);
                         2   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                         3
                         4
                         5
                         6
                         7
                         8
                         9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14            17.   Each Defendant has had knowledge of the ’581 Patent and its
                       15    infringement since at least the filing of the original Complaint in this action, or
                       16    shortly thereafter, including by way of this lawsuit. By the time of trial, each
                       17    Defendant will have known and intended (since receiving such notice) that its
                       18    continued actions would actively induce and contribute to the infringement of the
                       19    claims of the ’581 Patent.
                       20            18.   Each Defendant’s affirmative acts of making, using, selling, offering
                       21    for sale, and/or importing the Accused Instrumentalities have induced and continue
                       22    to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                       23    in their normal and customary way to infringe the claims of the ’581 Patent. Use of
                       24    the Accused Instrumentalities in their ordinary and customary fashion results in
                       25    infringement of the claims of the ’581 Patent.
                       26            19.   For example, each Defendant explains to customers the benefits of
                       27    using the Accused Instrumentalities, such as by touting their advantages of data
                       28    backup or synchronization using the accused functionalities. Each Defendant also
                                                                      8
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 9 of 39 Page ID #:9



                         1   induces its customers to use the Accused Instrumentalities to infringe other claims
                         2   of the ’581 Patent. Each Defendant specifically intended and was aware that the
                         3   normal and customary use of the Accused Instrumentalities on compatible systems
                         4   would infringe the ’581 Patent. Each Defendant performed the acts that constitute
                         5   induced infringement, and would induce actual infringement, with the knowledge of
                         6   the ’581 Patent and with the knowledge, or willful blindness to the probability, that
                         7   the induced acts would constitute infringement. On information and belief, each
                         8   Defendant engaged in such inducement to promote the sales of the Accused
                         9   Instrumentalities, e.g., through its user manuals, product support, marketing
                       10    materials, demonstrations, installation support, and training materials to actively
                       11    induce the users of the accused products to infringe the ’581 Patent. Accordingly,
RUSS, AUGUST & KABAT




                       12    each Defendant has induced and continues to induce end users of the accused
                       13    products to use the accused products in their ordinary and customary way with
                       14    compatible systems to make and/or use systems infringing the ’581 Patent, knowing
                       15    that such use of the Accused Instrumentalities with compatible systems will result
                       16    in infringement of the ’581 Patent. For example, in the case of diskless My Cloud
                       17    products, each Defendant induces end users to add one or more hard drives in order
                       18    to make the product operable. Accordingly, each Defendant has been (since at least
                       19    as of filing of the original complaint), and currently is, inducing infringement of the
                       20    ’581 Patent, in violation of 35 U.S.C. § 271(b).
                       21          20.    Each Defendant has also infringed, and continues to infringe, claims of
                       22    the ’581 Patent by offering to commercially distribute, commercially distributing,
                       23    making, and/or importing the Accused Instrumentalities, which are used in
                       24    practicing the process, or using the systems, of the ’581 Patent, and constitute a
                       25    material part of the invention. Each Defendant knows the components in the
                       26    Accused Instrumentalities to be especially made or especially adapted for use in
                       27    infringement of the ’581 Patent, not a staple article, and not a commodity of
                       28    commerce suitable for substantial noninfringing use. For example, the ordinary way
                                                                       9
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 10 of 39 Page ID #:10



                          1   of using the Accused Instrumentalities infringes the patent claims, and as such, is
                          2   especially adapted for use in infringement. For another example, in the case of
                          3   diskless My Cloud products, each end users must add one or more hard drives in
                          4   order to make the product operable. Accordingly, each Defendant has been, and
                          5   currently is, contributorily infringing the ’581 Patent, in violation of 35 U.S.C. §
                          6   271(c).
                          7         21.    For similar reasons, each Defendant also infringes the ’581 Patent by
                          8   supplying or causing to be supplied in or from the United States all or a substantial
                          9   portion of the components of the Accused Instrumentalities, where such components
                        10    are uncombined in whole or in part, in such manner as to actively induce the
                        11    combination of such components outside of the United States in a manner that would
RUSS, AUGUST & KABAT




                        12    infringe the ’581 Patent if such combination occurred within the United States. For
                        13    example, each Defendant supplies or causes to be supplied in or from the United
                        14    States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                        15    software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                        16    Instrumentalities in such a manner as to actively induce the combination of such
                        17    components (e.g., by instructing users to combine multiple My Cloud devices into
                        18    an infringing system) outside of the United States.
                        19          22.    Each Defendant also indirectly infringes the ’581 Patent by supplying
                        20    or causing to be supplied in or from the United States components of the Accused
                        21    Instrumentalities that are especially made or especially adapted for use in infringing
                        22    the ’581 Patent and are not a staple article or commodity of commerce suitable for
                        23    substantial non-infringing use, and where such components are uncombined in
                        24    whole or in part, knowing that such components are so made or adapted and
                        25    intending that such components are combined outside of the United States in a
                        26    manner that would infringe the ’581 Patent if such combination occurred within the
                        27    United States. Because the Accused Instrumentalities are designed to operate as the
                        28    claimed system and apparatus, the Accused Instrumentalities have no substantial
                                                                      10
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 11 of 39 Page ID #:11



                          1   non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                          2   impractical, occasional, aberrant, or experimental. For example, each Defendant
                          3   supplies or causes to be supplied in or from the United States all or a substantial
                          4   portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                          5   Backup, WD Sync, WD SmartWare) components that are especially made or
                          6   especially adapted for use in the Accused Instrumentalities, where such hardware
                          7   and software components are not staple articles or commodities of commerce
                          8   suitable for substantial noninfringing use, knowing that such components are so
                          9   made or adapted and intending that such components are combined outside of the
                        10    United States, as evidenced by each Defendant’s own actions or instructions to users
                        11    in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
RUSS, AUGUST & KABAT




                        12    and configuring the infringing functionalities of the Accused Instrumentalities.
                        13          23.    As a result of Defendant’s infringement of the ’581 Patent, Plaintiff
                        14    Data Scape is entitled to monetary damages in an amount adequate to compensate
                        15    for each Defendant’s infringement, but in no event less than a reasonable royalty for
                        16    the use made of the invention by each Defendant, together with interest and costs as
                        17    fixed by the Court.
                        18                                          COUNT II
                        19                  INFRINGEMENT OF U.S. PATENT NO. 7,720,929
                        20          24.    Plaintiff realleges and incorporates by reference the foregoing
                        21    paragraphs, as if fully set forth herein.
                        22          25.    Data Scape is the owner by assignment of United States Patent No.
                        23    7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and
                        24    Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
                        25    issued by the United States Patent and Trademark Office on May 18, 2010. A true
                        26    and correct copy of the ’929 Patent is included as Exhibit B.
                        27          26.    Each Defendant has offered for sale, sold and/or imported into the
                        28    United States products and services that infringe the ’929 patent, and continues to
                                                                        11
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 12 of 39 Page ID #:12



                          1   do so. By way of illustrative example, these infringing products and services include,
                          2   without limitation, Defendant’s products and services, e.g., My Cloud devices, WD
                          3   SmartWare software, WD Sync software, and all versions and variations thereof
                          4   since the issuance of the ’929 Patent (“Accused Instrumentalities”).
                          5         27.    Each Defendant has directly infringed and continues to infringe
                          6   the ’929 Patent, for example, by making, selling, offering for sale, and/or importing
                          7   the Accused Instrumentalities, and through its own use and testing of the Accused
                          8   Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                          9   internal non-testing business purposes, while testing the Accused Instrumentalities,
                        10    and while providing technical support and repair services for the Accused
                        11    Instrumentalities to its customers.
RUSS, AUGUST & KABAT




                        12          28.    For example, the Accused Instrumentalities infringe Claim 1 (and other
                        13    claims) of the ’929 Patent. One non-limiting example of the Accused
                        14    Instrumentalities’ infringement is presented below:
                        15          29.    The Accused Instrumentalities include “[a] communication system
                        16    including a first apparatus having a first storage medium, and a second apparatus.”
                        17    For example, the Accused Instrumentalities include a communications system to
                        18    transfer data stored on a storage medium on a second apparatus (e.g. a My Cloud
                        19    server or a computer) to a first apparatus with a storage medium (e.g. a computer, a
                        20    USB device, a cloud backup service, or a connected My Cloud server). See, e.g.,
                        21    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395             (“WD     Sync
                        22    allows files to be synchronized across multiple computers connected to a My
                        23    Cloud.”);     https://www.wd.com/products/personal-cloud-storage/my-cloud.html
                        24    (“YOUR OWN PERSONAL CLOUD: With the My Cloud personal storage device,
                        25    you’re able to have reliable storage in one place for your photos, videos, important
                        26    files – anything you save – and share it anywhere you have an internet connection.
                        27    With the automatic backup and synchronization software, your content is up to date
                        28    and accessible from all your devices.”); WD My Cloud User Manual 4779-705140
                                                                        12
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 13 of 39 Page ID #:13



                          1   (“Remote Backups: This option allows you to back up your WD My Cloud device
                          2   to another WD My Cloud device.”).
                          3         30.    The Accused Instrumentalities include a second apparatus comprising:
                          4   “a second storage medium configured to store management information of data to
                          5   be transferred to said first storage medium.” For example, each My Cloud device
                          6   includes one or more hard disk for management data, including identification of files
                          7   configured for backup or synchronization, and identification of changes since the
                          8   last backup or synchronization. See, e.g., https://www.wd.com/products/personal-
                          9   cloud-storage/my-cloud.html (“Everything in One Place: Centralize, organize and
                        10    back up all your photos, videos and files in one reliable place. *** Capacity: 3TB,
                        11    4TB, 6TB, 8TB”); https://www.wd.com/products/network-attached-storage/my-
RUSS, AUGUST & KABAT




                        12    cloud-expert-series-ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured
                        13    with WD Red hard drives, specifically built for NAS systems to provide improved
                        14    performance within 24x7 environments.”); WD MyCloud User Manual 4779-
                        15    705140 (“USB Backup—Allows you to back up your WD My Cloud device data to
                        16    a USB device or to backup your USB device data to your WD My Cloud device.;
                        17    Remote Backup—Allows you to backup WD My Cloud device data to another WD
                        18    My Cloud device; Cloud Backup—Allows you to backup WD My Cloud device data
                        19    to an external cloud backup service.”); My Cloud User Manual 4779-705103 (“Auto
                        20    updates help keep your safepoint up to date with the content on your WD My Cloud
                        21    device by copying changes since the last update.”); WD MyCloud User Manual
                        22    4779-705140 (“Enter the following information to create a Remote backup job: ***
                        23    Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                        24    backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                        25    folder containing all of the backup data each time the backup is performed. •
                        26    Incremental Backup: Overwrites files with source files that are newer then the target
                        27    files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en
                        28    (“WD Sync allows files to be copied from a computer onto a My Cloud Network
                                                                      13
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 14 of 39 Page ID #:14



                          1   Attached Storage device. Adding, deleting or modifying files in one location will
                          2   lead   to   the   same   changes   being   applied   to   the   other   locations.”);
                          3   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16
                        17           https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                     14
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 15 of 39 Page ID #:15



                          1         31.    The Accused Instrumentalities further include a second apparatus
                          2   comprising “a communicator configured to communicate with said first apparatus.”
                          3   For example, each My Cloud device includes hardware and software to
                          4   communicate with computers, mobile devices, and other external apparatuses over
                          5   LAN or Internet connections. See, e.g., https://www.wd.com/products/personal-
                          6   cloud-storage/my-cloud.html (“Access Anywhere: Access and share all your
                          7   favorite photos and videos using your computer, tablet and smartphone from
                          8   anywhere you have an Internet connection. *** Interface: Gigabit Ethernet”).
                          9         32.    The Accused Instrumentalities further include a second apparatus
                        10    comprising “a detector configured to detect whether said first apparatus and a second
                        11    apparatus are connected.” For example, the My Cloud device detects whether the
RUSS, AUGUST & KABAT




                        12    sync or backup target is connected before beginning a sync or backup operation. See,
                        13    e.g. https://support.wdc.com/knowledgebase/answer.aspx?ID=11395 (“WD Sync
                        14    allows files to be synchronized across multiple computers connected to a My
                        15    Cloud.”);
                        16    https://support.wdc.com/knowledgebase/answer.aspx?ID=17824&lang=en
                        17    (“Remote Access and Network connection failures can occur for many reasons: ISP
                        18    or Router blocking UDP/TCP ports; Router does not support UPnP or UPnP is
                        19    disabled; Domain Name Resolution issues”);
                        20    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      15
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 16 of 39 Page ID #:16



                          1
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12           33.       The Accused Instrumentalities further include a second apparatus
                        13    comprising “an editor configured to select certain data to be transferred and to edit
                        14    said management information based on said selection without regard to the
                        15    connection of said first apparatus.” For example, a user can choose which files or
                        16    folders will be transferred to another device, e.g. which files will be synced or backed
                        17    up. See, e.g.,
                        18    https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en               (“WD
                        19    Sync allows files to be copied from a computer onto a My Cloud Network Attached
                        20    Storage device. Adding, deleting or modifying files in one location will lead to the
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                       16
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 17 of 39 Page ID #:17



                          1   same         changes    being     applied      to     the     other      locations.”);
                          2   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16           https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27           34.     The Accused Instrumentalities further include a second apparatus
                        28    comprising “a controller configured to control transfer of the selected data stored in
                                                                      17
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 18 of 39 Page ID #:18



                          1   said second apparatus to said first apparatus via said communicator based on said
                          2   management information edited by said editor when said detector detects that said
                          3   first apparatus and said second apparatus are connected.” For example, when the My
                          4   Cloud server is connected to a WD Sync client, the server transfers all changes to
                          5   the client; likewise, the My Cloud server automatically transfers backup data to
                          6   configured backup targets. See, e.g., My Cloud User Manual 4779-705147 (“After
                          7   that, the WD Sync software automatically updates any changes to the file, at any
                          8   location, on the other configured devices.”);
                          9   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21          35.    The Accused Instrumentalities further include a second apparatus
                        22    “wherein said controller is configured to compare said management information
                        23    edited by said editor with management information of data stored in said first storage
                        24    medium and to transmit data in said second apparatus based on result of the
                        25    comparison.” For example, the My Cloud system identifies files that are not present
                        26    on the remote system because they have been changed or updated locally. See, e.g.,
                        27    My Cloud User Manual 4779-705103 (“Auto updates help keep your safepoint up
                        28
                                                                      18
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 19 of 39 Page ID #:19



                          1   to date with the content on your WD My Cloud device by copying changes since the
                          2   last update.”).
                          3         36.    Each Defendant has had knowledge of the ’929 Patent and its
                          4   infringement since at least the filing of the original Complaint in this action, or
                          5   shortly thereafter, including by way of this lawsuit. By the time of trial, each
                          6   Defendant will have known and intended (since receiving such notice) that its
                          7   continued actions would actively induce and contribute to the infringement of the
                          8   claims of the ’929 Patent.
                          9         37.    Each Defendant’s affirmative acts of making, using, selling, offering
                        10    for sale, and/or importing the Accused Instrumentalities have induced and continue
                        11    to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
RUSS, AUGUST & KABAT




                        12    in their normal and customary way to infringe the claims of the ’929 Patent. Use of
                        13    the Accused Instrumentalities in their ordinary and customary fashion results in
                        14    infringement of the claims of the ’929 Patent.
                        15          38.    For example, each Defendant explains to customers the benefits of
                        16    using the Accused Instrumentalities, such as by touting their advantages of data
                        17    backup or synchronization using the accused functionalities. Each Defendant also
                        18    induces its customers to use the Accused Instrumentalities to infringe other claims
                        19    of the ’929 Patent. Each Defendant specifically intended and was aware that the
                        20    normal and customary use of the Accused Instrumentalities on compatible systems
                        21    would infringe the ’929 Patent. Each Defendant performed the acts that constitute
                        22    induced infringement, and would induce actual infringement, with the knowledge of
                        23    the ’929 Patent and with the knowledge, or willful blindness to the probability, that
                        24    the induced acts would constitute infringement. On information and belief, each
                        25    Defendant engaged in such inducement to promote the sales of the Accused
                        26    Instrumentalities, e.g., through its user manuals, product support, marketing
                        27    materials, demonstrations, installation support, and training materials to actively
                        28    induce the users of the accused products to infringe the ’929 Patent. Accordingly,
                                                                      19
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 20 of 39 Page ID #:20



                          1   each Defendant has induced and continues to induce end users of the accused
                          2   products to use the accused products in their ordinary and customary way with
                          3   compatible systems to make and/or use systems infringing the ’929 Patent, knowing
                          4   that such use of the Accused Instrumentalities with compatible systems will result
                          5   in infringement of the ’929 Patent. For example, in the case of diskless My Cloud
                          6   products, each Defendant induces end users to add one or more hard drives in order
                          7   to make the product operable. Accordingly, each Defendant has been (since at least
                          8   as of filing of the original complaint), and currently is, inducing infringement of
                          9   the ’929 Patent, in violation of 35 U.S.C. § 271(b).
                        10          39.    Each Defendant has also infringed, and continues to infringe, claims of
                        11    the ’929 Patent by offering to commercially distribute, commercially distributing,
RUSS, AUGUST & KABAT




                        12    making, and/or importing the Accused Instrumentalities, which are used in
                        13    practicing the process, or using the systems, of the ’929 Patent, and constitute a
                        14    material part of the invention. Defendant knows the components in the Accused
                        15    Instrumentalities to be especially made or especially adapted for use in infringement
                        16    of the ’929 Patent, not a staple article, and not a commodity of commerce suitable
                        17    for substantial noninfringing use. For example, the ordinary way of using the
                        18    Accused Instrumentalities infringes the patent claims, and as such, is especially
                        19    adapted for use in infringement. For another example, in the case of diskless My
                        20    Cloud products, each end users must add one or more hard drives in order to make
                        21    the product operable. Accordingly, each Defendant has been, and currently is,
                        22    contributorily infringing the ’929 Patent, in violation of 35 U.S.C. § 271(c).
                        23          40.    For similar reasons, each Defendant also infringes the ’929 Patent by
                        24    supplying or causing to be supplied in or from the United States all or a substantial
                        25    portion of the components of the Accused Instrumentalities, where such components
                        26    are uncombined in whole or in part, in such manner as to actively induce the
                        27    combination of such components outside of the United States in a manner that would
                        28    infringe the ’929 Patent if such combination occurred within the United States. For
                                                                      20
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 21 of 39 Page ID #:21



                          1   example, each Defendant supplies or causes to be supplied in or from the United
                          2   States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                          3   software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                          4   Instrumentalities in such a manner as to actively induce the combination of such
                          5   components (e.g., by instructing users to combine multiple My Cloud devices into
                          6   an infringing system) outside of the United States.
                          7         41.    Each Defendant also indirectly infringes the ’929 Patent by supplying
                          8   or causing to be supplied in or from the United States components of the Accused
                          9   Instrumentalities that are especially made or especially adapted for use in infringing
                        10    the ’929 Patent and are not a staple article or commodity of commerce suitable for
                        11    substantial non-infringing use, and where such components are uncombined in
RUSS, AUGUST & KABAT




                        12    whole or in part, knowing that such components are so made or adapted and
                        13    intending that such components are combined outside of the United States in a
                        14    manner that would infringe the ’929 Patent if such combination occurred within the
                        15    United States. Because the Accused Instrumentalities are designed to operate as the
                        16    claimed system and apparatus, the Accused Instrumentalities have no substantial
                        17    non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                        18    impractical, occasional, aberrant, or experimental. For example, each Defendant
                        19    supplies or causes to be supplied in or from the United States all or a substantial
                        20    portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                        21    Backup, WD Sync, WD SmartWare) components that are especially made or
                        22    especially adapted for use in the Accused Instrumentalities, where such hardware
                        23    and software components are not staple articles or commodities of commerce
                        24    suitable for substantial noninfringing use, knowing that such components are so
                        25    made or adapted and intending that such components are combined outside of the
                        26    United States, as evidenced by each Defendant’s own actions or instructions to users
                        27    in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
                        28    and configuring the infringing functionalities of the Accused Instrumentalities.
                                                                      21
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 22 of 39 Page ID #:22



                          1         42.    As a result of Defendant’s infringement of the ’929 Patent, Plaintiff
                          2   Data Scape is entitled to monetary damages in an amount adequate to compensate
                          3   for each Defendant’s infringement, but in no event less than a reasonable royalty for
                          4   the use made of the invention by each Defendant, together with interest and costs as
                          5   fixed by the Court.
                          6                                         COUNT III
                          7                 INFRINGEMENT OF U.S. PATENT NO. 7,617,537
                          8         43.    Plaintiff realleges and incorporates by reference the foregoing
                          9   paragraphs, as if fully set forth herein.
                        10          44.    Data Scape is the owner by assignment of United States Patent No.
                        11    7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and
RUSS, AUGUST & KABAT




                        12    Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
                        13    issued by the United States Patent and Trademark Office on November 10, 2009. A
                        14    true and correct copy of the ’537 Patent is included as Exhibit C.
                        15          45.    Each Defendant has offered for sale, sold and/or imported into the
                        16    United States products and services that infringe the ’537 patent, and continues to
                        17    do so. By way of illustrative example, these infringing products and services include,
                        18    without limitation, Defendant’s products and services, e.g., My Cloud devices, WD
                        19    SmartWare software, WD Sync software, and all versions and variations thereof
                        20    since the issuance of the ’537 Patent (“Accused Instrumentalities”).
                        21          46.    Each Defendant has directly infringed and continues to infringe the
                        22    ’537 Patent, for example, by making, selling, offering for sale, and/or importing the
                        23    Accused Instrumentalities, and through its own use and testing of the Accused
                        24    Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                        25    internal non-testing business purposes, while testing the Accused Instrumentalities,
                        26    and while providing technical support and repair services for the Accused
                        27    Instrumentalities to its customers.
                        28
                                                                        22
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 23 of 39 Page ID #:23



                          1         47.    For example, the Accused Instrumentalities infringe Claim 43 (and
                          2   other claims) of the ’537 Patent. One non-limiting example of the Accused
                          3   Instrumentalities’ infringement is presented below:
                          4         48.    The Accused Instrumentalities include “[a] computer readable storage
                          5   medium encoded with computer program instructions executable by a computer to
                          6   implement a method of transferring content data to a first apparatus from a second
                          7   apparatus.” For example, the Accused Instrumentalities include instructions for
                          8   transferring content data, as described below.
                          9         49.    The Accused Instrumentalities include instructions that “judge whether
                        10    said first apparatus and said second apparatus are connected.” For example, the My
                        11    Cloud device detects whether the sync or backup target is connected before
RUSS, AUGUST & KABAT




                        12    beginning a sync or backup operation. See, e.g.
                        13    https://support.wdc.com/knowledgebase/answer.aspx?ID=11395          (“WD      Sync
                        14    allows files to be synchronized across multiple computers connected to a My
                        15    Cloud.”);
                        16    https://support.wdc.com/knowledgebase/answer.aspx?ID=17824&lang=en
                        17    (“Remote Access and Network connection failures can occur for many reasons: ISP
                        18    or Router blocking UDP/TCP ports; Router does not support UPnP or UPnP is
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      23
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 24 of 39 Page ID #:24



                          1   disabled; Domain Name Resolution issues”);
                          2   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14          50.    The Accused Instrumentalities include instructions that “compare, upon
                        15    judging that said first apparatus and said second apparatus are connected, an
                        16    identifier of said first apparatus with a corresponding identifier in said second
                        17    apparatus.” For example, because each unique first apparatus may require backup or
                        18    synchronization of a different set of data (including, e.g., different configuration of
                        19    backup/synchronization targets, or different current data on the external apparatus
                        20    leading to different data needing to be transferred), the Accused Instrumentalities
                        21    must determine a corresponding identifier. See, e.g., WD MyCloud User Manual
                        22    4779-705140 (“Enter the following information to create a Remote backup job: ***
                        23    Source Folder”; “From the drop-down menu, select the type of [Amazon S3 Cloud]
                        24    backup you’d like to perform. Options include: *** • Full Backup: Creates a separate
                        25    folder containing all of the backup data each time the backup is performed. •
                        26
                        27
                        28
                                                                       24
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 25 of 39 Page ID #:25



                          1   Incremental Backup: Overwrites files with source files that are newer then the target
                          2   files.”); https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16          51.    The Accused Instrumentalities include instructions that “compare,
                        17    when said identifier of said first apparatus corresponds to said identifier stored in
                        18    said second apparatus, a first list of content data of said first apparatus and a second
                        19    list of content data of said second apparatus.” For example, the My Cloud device
                        20    identifies a list of content that has not been previously synced or backed up to the
                        21    uniquely          identified         first        apparatus.          See,         e.g.,
                        22    https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en               (“WD
                        23    Sync allows files to be copied from a computer onto a My Cloud Network Attached
                        24    Storage device. Adding, deleting or modifying files in one location will lead to the
                        25    same changes being applied to the other locations.”); My Cloud User Manual 4779-
                        26    705103 (“Auto updates help keep your safepoint up to date with the content on your
                        27    WD My Cloud device by copying changes since the last update.”); My Cloud User
                        28
                                                                       25
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 26 of 39 Page ID #:26



                          1   Manual 4779-705147 (“After that, the WD Sync software automatically updates any
                          2   changes to the file, at any location, on the other configured devices.”)
                          3         52.    The Accused Instrumentalities include instructions to “transfer first
                          4   content data, from the second apparatus to the first apparatus, which is registered in
                          5   said second list and is not registered in said first list.” For example, when the My
                          6   Cloud device is connected to a WD Sync client, the server transfers all changes to
                          7   the client; likewise, the My Cloud server automatically transfers backup data to
                          8   configured backup targets that has not previously been transferred. See, e.g.,
                          9   https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en             (“WD
                        10    Sync allows files to be copied from a computer onto a My Cloud Network Attached
                        11    Storage device. Adding, deleting or modifying files in one location will lead to the
RUSS, AUGUST & KABAT




                        12    same changes being applied to the other locations.”); My Cloud User Manual 4779-
                        13    705103 (“Auto updates help keep your safepoint up to date with the content on your
                        14    WD My Cloud device by copying changes since the last update.”); My Cloud User
                        15    Manual 4779-705147 (“After that, the WD Sync software automatically updates any
                        16    changes to the file, at any location, on the other configured devices.”);
                        17    https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      26
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 27 of 39 Page ID #:27



                          1         53.    The Accused Instrumentalities include instructions to “delete second
                          2   content data, from the first apparatus, which is registered in said first list and is not
                          3   registered in said second list.” For example, the My Cloud device will automatically
                          4   synchronize deletions. See, e.g.,
                          5   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13          54.    Each Defendant has had knowledge of the ’537 Patent and its
                        14    infringement since at least the filing of the original Complaint in this action, or
                        15    shortly thereafter, including by way of this lawsuit. By the time of trial, each
                        16    Defendant will have known and intended (since receiving such notice) that its
                        17    continued actions would actively induce and contribute to the infringement of the
                        18    claims of the ’537 Patent.
                        19          55.    Each Defendant’s affirmative acts of making, using, selling, offering
                        20    for sale, and/or importing the Accused Instrumentalities have induced and continue
                        21    to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                        22    in their normal and customary way to infringe the claims of the ’537 Patent. Use of
                        23    the Accused Instrumentalities in their ordinary and customary fashion results in
                        24    infringement of the claims of the ’537 Patent.
                        25          56.    For example, each Defendant explains to customers the benefits of
                        26    using the Accused Instrumentalities, such as by touting their advantages of data
                        27    backup or synchronization using the accused functionalities. Each Defendant also
                        28    induces its customers to use the Accused Instrumentalities to infringe other claims
                                                                       27
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 28 of 39 Page ID #:28



                          1   of the ’537 Patent. Each Defendant specifically intended and was aware that the
                          2   normal and customary use of the Accused Instrumentalities on compatible systems
                          3   would infringe the ’537 Patent. Each Defendant performed the acts that constitute
                          4   induced infringement, and would induce actual infringement, with the knowledge of
                          5   the ’537 Patent and with the knowledge, or willful blindness to the probability, that
                          6   the induced acts would constitute infringement. On information and belief, each
                          7   Defendant engaged in such inducement to promote the sales of the Accused
                          8   Instrumentalities, e.g., through its user manuals, product support, marketing
                          9   materials, demonstrations, installation support, and training materials to actively
                        10    induce the users of the accused products to infringe the ’537 Patent. Accordingly,
                        11    each Defendant has induced and continues to induce end users of the accused
RUSS, AUGUST & KABAT




                        12    products to use the accused products in their ordinary and customary way with
                        13    compatible systems to make and/or use systems infringing the ’537 Patent, knowing
                        14    that such use of the Accused Instrumentalities with compatible systems will result
                        15    in infringement of the ’537 Patent. For example, in the case of diskless My Cloud
                        16    products, each Defendant induces end users to add one or more hard drives in order
                        17    to make the product operable. Accordingly, each Defendant has been (since at least
                        18    as of filing of the original complaint), and currently is, inducing infringement of the
                        19    ’537 Patent, in violation of 35 U.S.C. § 271(b).
                        20          57.    Each Defendant has also infringed, and continues to infringe, claims of
                        21    the ’537 Patent by offering to commercially distribute, commercially distributing,
                        22    making, and/or importing the Accused Instrumentalities, which are used in
                        23    practicing the process, or using the systems, of the ’537 Patent, and constitute a
                        24    material part of the invention. Defendant knows the components in the Accused
                        25    Instrumentalities to be especially made or especially adapted for use in infringement
                        26    of the ’537 Patent, not a staple article, and not a commodity of commerce suitable
                        27    for substantial noninfringing use. For example, the ordinary way of using the
                        28    Accused Instrumentalities infringes the patent claims, and as such, is especially
                                                                       28
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 29 of 39 Page ID #:29



                          1   adapted for use in infringement. For another example, in the case of diskless My
                          2   Cloud products, each end users must add one or more hard drives in order to make
                          3   the product operable. Accordingly, each Defendant has been, and currently is,
                          4   contributorily infringing the ’537 Patent, in violation of 35 U.S.C. § 271(c).
                          5         58.    For similar reasons, each Defendant also infringes the ’537 Patent by
                          6   supplying or causing to be supplied in or from the United States all or a substantial
                          7   portion of the components of the Accused Instrumentalities, where such components
                          8   are uncombined in whole or in part, in such manner as to actively induce the
                          9   combination of such components outside of the United States in a manner that would
                        10    infringe the ’537 Patent if such combination occurred within the United States. For
                        11    example, each Defendant supplies or causes to be supplied in or from the United
RUSS, AUGUST & KABAT




                        12    States all or a substantial portion of the hardware (e.g., My Cloud devices) and
                        13    software (e.g., WD Backup, WD Sync, WD SmartWare) components of the Accused
                        14    Instrumentalities in such a manner as to actively induce the combination of such
                        15    components (e.g., by instructing users to combine multiple My Cloud devices into
                        16    an infringing system) outside of the United States.
                        17          59.    Each Defendant also indirectly infringes the ’537 Patent by supplying
                        18    or causing to be supplied in or from the United States components of the Accused
                        19    Instrumentalities that are especially made or especially adapted for use in infringing
                        20    the ’537 Patent and are not a staple article or commodity of commerce suitable for
                        21    substantial non-infringing use, and where such components are uncombined in
                        22    whole or in part, knowing that such components are so made or adapted and
                        23    intending that such components are combined outside of the United States in a
                        24    manner that would infringe the ’537 Patent if such combination occurred within the
                        25    United States. Because the Accused Instrumentalities are designed to operate as the
                        26    claimed system and apparatus, the Accused Instrumentalities have no substantial
                        27    non-infringing uses, and any other uses would be unusual, far-fetched, illusory,
                        28    impractical, occasional, aberrant, or experimental. For example, each Defendant
                                                                      29
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 30 of 39 Page ID #:30



                          1   supplies or causes to be supplied in or from the United States all or a substantial
                          2   portion of the hardware (e.g., separate My Cloud devices) and software (e.g., WD
                          3   Backup, WD Sync, WD SmartWare) components that are especially made or
                          4   especially adapted for use in the Accused Instrumentalities, where such hardware
                          5   and software components are not staple articles or commodities of commerce
                          6   suitable for substantial noninfringing use, knowing that such components are so
                          7   made or adapted and intending that such components are combined outside of the
                          8   United States, as evidenced by each Defendant’s own actions or instructions to users
                          9   in, e.g., combining multiple My Cloud devices into infringing systems, and enabling
                        10    and configuring the infringing functionalities of the Accused Instrumentalities.
                        11          60.    As a result of Defendant’s infringement of the ’537 Patent, Plaintiff
RUSS, AUGUST & KABAT




                        12    Data Scape is entitled to monetary damages in an amount adequate to compensate
                        13    for each Defendant’s infringement, but in no event less than a reasonable royalty for
                        14    the use made of the invention by each Defendant, together with interest and costs as
                        15    fixed by the Court.
                        16                                          COUNT IV
                        17                  INFRINGEMENT OF U.S. PATENT NO. 9,715,893
                        18          61.    Plaintiff realleges and incorporates by reference the foregoing
                        19    paragraphs, as if fully set forth herein.
                        20          62.    Data Scape is the owner by assignment of United States Patent No.
                        21    9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,
                        22    Recording Method, Program and Storage Medium.” The ’893 Patent was duly and
                        23    legally issued by the United States Patent and Trademark Office on July 25, 2017.
                        24    A true and correct copy of the ’893 Patent is included as Exhibit D.
                        25          63.    Each Defendant has offered for sale, sold and/or imported into the
                        26    United States products and services that infringe the ’893 patent, and continues to
                        27    do so. By way of illustrative example, these infringing products and services include,
                        28    without limitation, Defendant’s products and services, e.g., My Cloud devices, and
                                                                        30
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 31 of 39 Page ID #:31



                          1   all versions and variations thereof since the issuance of the ’893 Patent (“Accused
                          2   Instrumentalities”).
                          3         64.    Each Defendant has directly infringed and continues to infringe
                          4   the ’893 Patent, for example, by making, selling, offering for sale, and/or importing
                          5   the Accused Instrumentalities, and through its own use and testing of the Accused
                          6   Instrumentalities. Each Defendant uses the Accused Instrumentalities for its own
                          7   internal non-testing business purposes, while testing the Accused Instrumentalities,
                          8   and while providing technical support and repair services for the Accused
                          9   Instrumentalities to its customers.
                        10          65.    For example, the Accused Instrumentalities infringe Claim 1 (and other
                        11    claims) of the ’893 Patent. One non-limiting example of the Accused
RUSS, AUGUST & KABAT




                        12    Instrumentalities’ infringement is presented below:
                        13          66.    The Accused Instrumentalities include “[a] non-transitory computer-
                        14    readable storage medium storing instructions which, when executed by a computer,
                        15    cause the computer to perform a method of an information processing apparatus for
                        16    transferring data.” For example, the Accused Instrumentalities include instructions
                        17    for transferring data in the manner described below.
                        18          67.    The Accused Instrumentalities include instructions for “automatically
                        19    reading first management data from a first storage medium, the first management
                        20    data identifying files of source data stored on the first storage medium.” For
                        21    example, each My Cloud device includes one or more hard disk for management
                        22    data, including identification of files configured for backup or synchronization, and
                        23    identification of changes since the last backup or synchronization. See, e.g.,
                        24    https://www.wd.com/products/personal-cloud-storage/my-cloud.html (“Everything
                        25    in One Place: Centralize, organize and back up all your photos, videos and files in
                        26    one    reliable    place.    ***      Capacity:   3TB,     4TB,     6TB,     8TB”);
                        27    https://www.wd.com/products/network-attached-storage/my-cloud-expert-series-
                        28    ex2-ultra.html (“My Cloud EX2 Ultra comes pre-configured with WD Red hard
                                                                        31
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 32 of 39 Page ID #:32



                          1   drives, specifically built for NAS systems to provide improved performance within
                          2   24x7 environments.”); WD MyCloud User Manual 4779-705140 (“USB Backup—
                          3   Allows you to back up your WD My Cloud device data to a USB device or to backup
                          4   your USB device data to your WD My Cloud device.; Remote Backup—Allows you
                          5   to backup WD My Cloud device data to another WD My Cloud device; Cloud
                          6   Backup—Allows you to backup WD My Cloud device data to an external cloud
                          7   backup service.”); My Cloud User Manual 4779-705103 (“Auto updates help keep
                          8   your safepoint up to date with the content on your WD My Cloud device by copying
                          9   changes since the last update.”); WD MyCloud User Manual 4779-705140 (“Enter
                        10    the following information to create a Remote backup job: *** Source Folder”;
                        11    “From the drop-down menu, select the type of [Amazon S3 Cloud] backup you’d
RUSS, AUGUST & KABAT




                        12    like to perform. Options include: *** • Full Backup: Creates a separate folder
                        13    containing all of the backup data each time the backup is performed. • Incremental
                        14    Backup: Overwrites files with source files that are newer then the target files.”);
                        15    https://support.wdc.com/knowledgebase/answer.aspx?ID=16780&lang=en           (“WD
                        16    Sync allows files to be copied from a computer onto a My Cloud Network Attached
                        17    Storage device. Adding, deleting or modifying files in one location will lead to the
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                     32
                                                                 COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 33 of 39 Page ID #:33



                          1   same      changes     being    applied    to     the    other    locations.”);
                          2   https://support.wdc.com/knowledgebase/answer.aspx?ID=11395:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16           https://support.wdc.com/knowledgebase/answer.aspx?ID=11807:
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                   33
                                                               COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 34 of 39 Page ID #:34



                          1         68.    The Accused Instrumentalities include instructions for “automatically
                          2   identifying, by the computer, one of the files of source data based on the first
                          3   management data and second management data, the second management data
                          4   identifying files of transferred data stored on a second storage medium, the one of
                          5   the files of source data being absent from the second storage medium.” For example,
                          6   the My Cloud system identifies files that are not present on the remote system
                          7   because they have been changed or updated locally. See, e.g., My Cloud User
                          8   Manual 4779-705103 (“Auto updates help keep your safepoint up to date with the
                          9   content on your WD My Cloud device by copying changes since the last update.”).
                        10          69.    The Accused Instrumentalities include instructions for “automatically
                        11    transferring the one of the files of source data to the second storage medium, the one
RUSS, AUGUST & KABAT




                        12    of the files of source data being transferred becoming one of the files of transferred
                        13    data.” For example, when the My Cloud server is connected to a WD Sync client,
                        14    the server transfers all changes to the client; likewise, the My Cloud server
                        15    automatically transfers backup data to configured backup targets. See, e.g., My
                        16    Cloud User Manual 4779-705147 (“After that, the WD Sync software automatically
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      34
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 35 of 39 Page ID #:35



                          1   updates any changes to the file, at any location, on the other configured devices.”);
                          2   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14          70.    The Accused Instrumentalities include instructions for “automatically
                        15    displaying transferring status of the one of the files of source data by a symbolic
                        16    figure.” For example, the My Cloud interface displays the progress of a transfer. See,
                        17    e.g., WD My Cloud User Manual 4779-705140 (“Use the following steps to back up
                        18    your WD My Cloud to a remote location: *** In the USB Backup Jobs area, click
                        19    the Start Backup icon to begin your backup. The progress of the backup appears in
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      35
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 36 of 39 Page ID #:36



                          1   the              USB                Backup                Jobs               area.”);
                          2   https://support.wdc.com/knowledgebase/answer.aspx?ID=10428:
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                        10
                        11
RUSS, AUGUST & KABAT




                        12
                        13
                        14
                        15
                        16
                        17          71.    Each Defendant has had knowledge of the ’893 Patent and its
                        18    infringement since at least the filing of the original Complaint in this action, or
                        19    shortly thereafter, including by way of this lawsuit. By the time of trial, each
                        20    Defendant will have known and intended (since receiving such notice) that its
                        21    continued actions would actively induce and contribute to the infringement of the
                        22    claims of the ’893 Patent.
                        23          72.    Each Defendant’s affirmative acts of making, using, selling, offering
                        24    for sale, and/or importing the Accused Instrumentalities have induced and continue
                        25    to induce users of the Accused Instrumentalities to use the Accused Instrumentalities
                        26    in their normal and customary way to infringe the claims of the ’893 Patent. Use of
                        27    the Accused Instrumentalities in their ordinary and customary fashion results in
                        28    infringement of the claims of the ’893 Patent.
                                                                      36
                                                                  COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 37 of 39 Page ID #:37



                          1         73.    For example, each Defendant explains to customers the benefits of
                          2   using the Accused Instrumentalities, such as by touting their advantages of data
                          3   backup or synchronization using the accused functionalities. Each Defendant also
                          4   induces its customers to use the Accused Instrumentalities to infringe other claims
                          5   of the ’893 Patent. Each Defendant specifically intended and was aware that the
                          6   normal and customary use of the Accused Instrumentalities on compatible systems
                          7   would infringe the ’893 Patent. Each Defendant performed the acts that constitute
                          8   induced infringement, and would induce actual infringement, with the knowledge of
                          9   the ’893 Patent and with the knowledge, or willful blindness to the probability, that
                        10    the induced acts would constitute infringement. On information and belief, each
                        11    Defendant engaged in such inducement to promote the sales of the Accused
RUSS, AUGUST & KABAT




                        12    Instrumentalities, e.g., through its user manuals, product support, marketing
                        13    materials, demonstrations, installation support, and training materials to actively
                        14    induce the users of the accused products to infringe the ’893 Patent. Accordingly,
                        15    each Defendant has induced and continues to induce end users of the accused
                        16    products to use the accused products in their ordinary and customary way with
                        17    compatible systems to make and/or use systems infringing the ’893 Patent, knowing
                        18    that such use of the Accused Instrumentalities with compatible systems will result
                        19    in infringement of the ’893 Patent. For example, in the case of diskless My Cloud
                        20    products, each Defendant induces end users to add one or more hard drives in order
                        21    to make the product operable. Accordingly, each Defendant has been (since at least
                        22    as of filing of the original complaint), and currently is, inducing infringement of the
                        23    ’893 Patent, in violation of 35 U.S.C. § 271(b).
                        24          74.    Each Defendant has also infringed, and continues to infringe, claims of
                        25    the ’893 Patent by offering to commercially distribute, commercially distributing,
                        26    making, and/or importing the Accused Instrumentalities, which are used in
                        27    practicing the process, or using the systems, of the ’893 Patent, and constitute a
                        28    material part of the invention. Defendant knows the components in the Accused
                                                                       37
                                                                   COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 38 of 39 Page ID #:38



                          1   Instrumentalities to be especially made or especially adapted for use in infringement
                          2   of the ’893 Patent, not a staple article, and not a commodity of commerce suitable
                          3   for substantial noninfringing use. For example, the ordinary way of using the
                          4   Accused Instrumentalities infringes the patent claims, and as such, is especially
                          5   adapted for use in infringement. For another example, in the case of diskless My
                          6   Cloud products, each end users must add one or more hard drives in order to make
                          7   the product operable. Accordingly, each Defendant has been, and currently is,
                          8   contributorily infringing the ’893 Patent, in violation of 35 U.S.C. § 271(c).
                          9            75.   As a result of Defendant’s infringement of the ’893 Patent, Plaintiff
                        10    Data Scape is entitled to monetary damages in an amount adequate to compensate
                        11    for each Defendant’s infringement, but in no event less than a reasonable royalty for
RUSS, AUGUST & KABAT




                        12    the use made of the invention by each Defendant, together with interest and costs as
                        13    fixed by the Court.
                        14                                   PRAYER FOR RELIEF
                        15             WHEREFORE, Plaintiff Data Scape respectfully requests that this Court
                        16    enter:
                        17             a.    A judgment in favor of Plaintiff that Defendants have infringed, either
                        18    literally and/or under the doctrine of equivalents, the ’581 Patent, the ’929 Patent,
                        19    the ’537 Patent, and the ’893 Patent (collectively, “asserted patents”);
                        20             b.    A permanent injunction prohibiting Defendants from further acts of
                        21    infringement of the asserted patents;
                        22             c.    A judgment and order requiring Defendants to pay Plaintiff its damages,
                        23    costs, expenses, and prejudgment and post-judgment interest for its infringement of
                        24    the asserted patents, as provided under 35 U.S.C. § 284;
                        25             d.    A judgment and order requiring Defendants to provide an accounting
                        26    and to pay supplemental damages to Data Scape, including without limitation,
                        27    prejudgment and post-judgment interest;
                        28
                                                                        38
                                                                    COMPLAINT
                       Case 8:18-cv-02285-DOC-KES Document 1 Filed 12/26/18 Page 39 of 39 Page ID #:39



                          1         e.     A judgment and order finding that this is an exceptional case within the
                          2   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees
                          3   against Defendants; and
                          4         f.     Any and all other relief as the Court may deem appropriate and just
                          5   under the circumstances.
                          6                              DEMAND FOR JURY TRIAL
                          7         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a
                          8   trial by jury of any issues so triable by right.
                          9
                        10
                                                                       Respectfully Submitted,
                        11
                              Dated: December 26, 2018
RUSS, AUGUST & KABAT




                        12                                             /s/ Reza Mirzaie
                                                                       RUSS AUGUST & KABAT
                        13                                             Marc A. Fenster, SBN 181067
                                                                       Email: mfenster@raklaw.com
                        14                                             Reza Mirzaie (CA SBN 246953)
                                                                       Email: rmirzaie@raklaw.com
                        15                                             Brian D. Ledahl (CA SBN 186579)
                                                                       Email: bledahl@raklaw.com
                        16                                             Paul Kroeger (CA SBN 229074)
                                                                       Email: pkroeger@raklaw.com
                        17                                             C. Jay Chung (CA SBN 252794)
                                                                       Email: jchung@raklaw.com
                        18                                             Philip X. Wang (CA SBN 262239)
                                                                       Email: pwang@raklaw.com
                        19
                                                                       Attorneys for Plaintiff Data Scape Limited
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                        39
                                                                    COMPLAINT
